     Case 4:18-cr-02417-RCC-LCK Document 61 Filed 10/10/19 Page 1 of 2




1    JON M. SANDS
     Federal Public Defender
2    WALTER I. GONÇALVES, JR.
     Assistant Federal Public Defender
3    State Bar No. 023659
     407 W. Congress St., Suite 501
4    Tucson, AZ 85701
     Telephone: (520) 879-7500
5    walter_goncalves@fd.org
     Attorney for Defendant
6
7                        IN THE UNITED STATES DISTRICT COURT
8                                FOR THE DISTRICT OF ARIZONA
9
     United States of America,                            CR18-02417-TUC-RCC (LCK)
10
                   Plaintiff,                            MOTION TO EXTEND TIME
11                                                         TO FILE REQUEST FOR
           vs.                                          DISCLOSURE AND PRETRIAL
12                                                               MOTIONS
     Ahmad Suhad Ahmad,
13                                                       (Fourth Request. No Objection)
                   Defendant.
14
15
16         Defendant, Ahmad Suhad Ahmad, by and through counsel, hereby requests a (60)

17   sixty-day extension of time to file him Disclosure Request and Pretrial Motions currently
18
     due on September 25, 2019 and October 9, 2019 respectively. This motion is based on the
19
     following:
20
21      1. Undersigned counsel needs additional time to review disclosure, investigate the case

22         and prepare pretrial motions.

23      2. The ends of justice served by this continuation outweigh the best interests of the

24         public and the defendant in a speedy trial, and denial of this request to continue will
           result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A), (B)(i).
25
        3. Assistant United States Attorney Kevin C. Hakala has been contacted and does not
26
           oppose this request.
27
28
                                                  1
     Case 4:18-cr-02417-RCC-LCK Document 61 Filed 10/10/19 Page 2 of 2




1
2          RESPECTFULLY SUBMITTED this 10th day of October 2019.
3
                                                JON M. SANDS
4                                               Federal Public Defender
5
                                                s/ Walter I. Gonçalves, Jr.
6                                               WALTER I. GONCALVES, JR.
                                                Assistant Federal Public Defender
7
8    Copy of the foregoing has been provided
     by electronic transmittal via the CM/ECF System:
9
     Beverly K Anderson
10   Kevin C. Hakala
     Assistant U.S. Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
